
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4



RESTRICTED STOCK AGREEMENT


        RESTRICTED STOCK AGREEMENT (this "Agreement") made and entered into as
of the 6th day of May, 2003 by and between Midway Games Inc., a Delaware
corporation, having its principal executive offices at 2704 West Roscoe Street,
Chicago, Illinois 60618 (the "Corporation") and David Zucker residing
at                        Illinois ("Executive").

W I T N E S S E T H:

        WHEREAS, Executive, who has not previously been employed by the
Corporation, is accepting an offer of employment to serve the Corporation as its
President and Chief Executive Officer; and

        WHEREAS, on May 6, 2003 Executive and the Corporation entered into an
Executive Employment Agreement (the "Employment Agreement") that, among other
matters, requires the Corporation to award the restricted stock provided for in
this Agreement.

        NOW, THEREFORE, in consideration of the foregoing, and the mutual
agreements herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, as a material inducement to
Executive's entering into the Employment Agreement the Corporation is hereby
granting to Executive shares of the Corporation's common stock, $.01 par value
("Common Stock"), on the terms and conditions, and subject to the restrictions,
herein set forth:

        Section 1. Definitions.

        As used in this Agreement, the following terms shall have the following
meanings:

        A. "Change of Control" shall have the meaning given to such term in
Section 15.1 of the Employment Agreement.

        B. "Date of Award" means May 6, 2003.

        C. "Period of Restriction" means, with respect to Restricted Shares, the
period of time between the Date of Award and the date of vesting as set forth in
Section 4 hereof.

        D. "Restricted Shares" means the number of shares of the Corporation's
Common Stock being granted pursuant to Section 2 hereof, as well as any
additional shares of Common Stock or other securities that may be issued
pursuant to Section 10 hereof.

        Section 2. Award. Subject to the terms of this Agreement, effective as
of the Date of Award, the Corporation awards to Executive an aggregate of
125,000 Restricted Shares, subject to the forfeiture provisions set forth in
Section 3 hereof and the limitations on transfer set forth in Section 5 hereof.

        Section 3. Forfeiture of Shares upon Termination of Employment during
Period of Restriction. If the services of Executive to the Corporation shall be
terminated during the Period of Restriction for any reason, Executive shall
immediately forfeit to the Corporation all Restricted Shares that have not
previously vested as provided in Section 4 hereof, without any consideration
paid to Executive, and, thereafter, Executive shall have no further rights with
respect to such Restricted Shares.

        Section 4. Lapse of the Period of Restriction. The Period of Restriction
shall lapse, and the forfeiture provisions of Section 3 hereof shall no longer
be applicable as to Restricted Shares held by or on behalf of Executive
according to the following schedule, if Executive shall have been continuously
employed by the Corporation from the Date of Award through the date of such
lapse: as to one-third of the Restricted Shares, on or after the first
anniversary of the Date of Award; and as to the remaining two-thirds of the
Restricted Shares, in eight equal quarterly installments on the first day of
each August, November, February and May thereafter. If any installment includes
a fraction of a share, the Period of Restriction with respect to such fraction
shall not then lapse, and the fraction shall be carried forward and added to
subsequent installments.

--------------------------------------------------------------------------------


        In the event that the Corporation shall terminate the Employment
Agreement without "cause", as such term is defined in the Employment Agreement,
or Executive shall resign for "good reason" under clauses (i), (ii) or (iii) of
Section 14.4 of the Employment Agreement, within the first year after the
Commencement Date of the Employment Agreement, the Period of Restriction shall
immediately lapse with respect to 12,500 of the Restricted Shares. The Period of
Restriction shall also lapse with respect to Restricted Shares then held by
Executive upon the occurrence of a Change of Control as defined in the
Employment Agreement.

        Section 5. Limitations on Transfer during Period of Restriction.
Restricted Shares may not be sold, assigned, transferred, exchanged, pledged,
hypothecated, or otherwise encumbered during the Period of Restriction, and no
such sale, assignment, transfer, exchange, pledge, hypothecation, or
encumbrance, whether made or created by voluntary act of Executive or of any
agent of Executive or by operation of law, shall be recognized by, or be binding
upon, or shall in any manner affect the rights of, the Corporation or any agent
or any custodian holding certificates for such Restricted Shares during the
Period of Restriction.

        Section 6. Stockholder Rights during Period of Restriction. Unless and
until the Restricted Shares are forfeited as set forth in Section 3 hereof,
Executive shall have all of the rights of a stockholder of the Corporation with
respect to Restricted Shares, including the right to vote and to receive
dividends on the Restricted Shares, during the Period of Restriction.

        Section 7. Registration Rights. The Corporation shall promptly prepare
and file a registration statement under the Securities Act of 1933, as amended
(the "Act") with respect to the resale of the Restricted Shares and shall cause
such registration statement to become effective as promptly as practical but in
no event later than 180 days following the date hereof and shall cause such
registration statement to remain in effect (together with a resale prospectus at
all times meeting the requirements of the Act) until such registration statement
is no longer required for Executive to publicly offer and sell the Restricted
Shares.

        Section 8. Restricted Shares as Investment. Executive agrees that all
Restricted Shares awarded hereunder are being acquired in good faith for
investment purposes only and not for sale or distribution, except pursuant to a
registration statement or an applicable exemption from registration under the
Act. The Corporation may place a "stop transfer" order with respect to the
Restricted Shares with its transfer agent unless the Restricted Shares are
registered under the Act.

        Section 9. Legend. Each certificate evidencing the Restricted Shares
shall bear a legend referring to this Agreement and to the fact that such
Restricted Shares are subject to the forfeiture provisions of Section 3 hereof
during the Period of Restriction. The Corporation shall cause certificates
without such legend to be issued for any of the Restricted Shares as and when
the Period of Restriction lapses. Each certificate may also bear a restrictive
legend, in the discretion of the Corporation, until registered. The form of such
legends shall be as follows:

        THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION BY THE HOLDER
OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

        THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION OR

2

--------------------------------------------------------------------------------


QUALIFICATION THEREOF UNDER SUCH ACT AND SUCH APPLICABLE STATE OR OTHER
JURISDICTION'S SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION AND QUALIFICATION IS NOT
REQUIRED.

        Executive agrees to deliver to the Corporation for cancellation, upon
request of the Corporation, any certificate representing Restricted Shares that
have been forfeited.

        Section 10. Adjustment in Certain Events. If there is any change in the
Common Stock by reason of stock dividends, split-ups, mergers, consolidations,
reorganizations, combinations or exchanges of shares or the like, each
Restricted Share under this Agreement shall be adjusted in the same manner as
any other share of the Common Stock and the provisions of this Agreement shall
extend not only to the number of Restricted Shares awarded hereunder, but also
to all additional shares of Common Stock or other securities received by
Executive pursuant to any such change with respect to the Restricted Shares
granted hereunder, which additional shares of Common Stock or other securities
shall be deemed to be Restricted Shares for purposes of this Agreement.

        Section 11. Representations of the Corporation. If The Corporation
represents and warrants as follows:

(a)The entering into and performance of this Agreement by the Corporation has
been duly authorized by all necessary corporate action, and this Agreement
represents the valid and binding obligation of the Corporation enforceable in
accordance with its terms.

(b)The Restricted Shares have been duly authorized and reserved for issuance in
accordance with the terms of this Agreement.

        Section 12. Enforceability. Should a court of competent jurisdiction
deem any of the provisions in this Agreement to be unenforceable in any respect,
it is the intention of the parties to this Agreement that this Agreement be
enforced to the greatest extent deemed to be enforceable.

        Section 13. Governing Law. This Agreement shall be governed, interpreted
and construed in accordance with the substantive laws of the State of Illinois
applicable to agreements entered into and to be performed entirely therein. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in Cook County, Illinois and waives any claims based on
forum non-conveniens. In the event any legal proceedings are commenced by the
Corporation against the Executive or by the Executive against the Corporation
for any actual or threatened violation of this Agreement, the prevailing party
in such proceeding shall be entitled to recover from the losing party all costs
and expenses of any kind, including reasonable attorneys fees, incurred in
connection with such proceedings.

        Section 14. Withholding. The Corporation may withhold, and establish
from time to time appropriate procedures to provide for payment or withholding
of, such income or other taxes as may be required by law to be paid or withheld
in connection with the Restricted Shares. Executive shall comply with any
procedures established from time to time by the Corporation to ensure that the
Corporation receives prompt notice of the occurrence of any event which may
create, or affect the timing or amount of, any obligation to pay or withhold any
such taxes or which may make available to the Corporation any tax deduction
resulting from the occurrence of such event.

        Section 15. Section 83(b) Tax Election. Executive understands that he
may elect to be taxed at the time the Restricted Shares are acquired rather than
when such shares cease to be subject to forfeiture restrictions by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the "Code"), with the Internal Revenue Service within thirty (30) days after
the Grant Date. A form for making this election is attached as Exhibit 1 hereto.
Executive understands that the failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by

3

--------------------------------------------------------------------------------


Executive as the forfeiture restrictions on the Restricted Shares lapse measured
by the value of the Restricted Shares at that time. Executive agrees that he is
relying on his own tax advisors and is not relying on the Corporation with
respect to any election that he may make under Section 83(b) of the Code.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed as of the day first written above.

    MIDWAY GAMES INC.
 
 
By:
/s/  NEIL D. NICASTRO      

--------------------------------------------------------------------------------

Name: Neil D. Nicastro
Title: Chief Executive Officer

AGREED AND ACCEPTED:    
By:
/s/  DAVID ZUCKER      

--------------------------------------------------------------------------------

David Zucker
 
 

4

--------------------------------------------------------------------------------


EXHIBIT 1


ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

        The undersigned hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

1.The name, address and social security number of the undersigned:

        Name:______________________________________________


        Address:____________________________________________


        Social Security No.__________________________________


2.Description of property with respect to which the election is being made:

                            shares of common stock, par value $.01 per share, of
Midway Games Inc., a Delaware corporation, (the "Company").

3.The date on which the property was transferred is                            ,
20    .

4.The taxable year to which this election relates is calendar year 2003.

5.Nature of restrictions to which the property is subject:

        The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6.The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                        per share,
for a total of $                        .

7.The amount paid by taxpayer for the property was $                        .

8.A copy of this statement has been furnished to the Company.


        Dated:                        , 2003


 
 


--------------------------------------------------------------------------------

Taxpayer's Signature
 
 


--------------------------------------------------------------------------------

Taxpayer's Printed Name

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.4



RESTRICTED STOCK AGREEMENT

EXHIBIT 1

